Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 1 of 77




                                                                 DA01010
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 2 of 77




         EXHIBIT 35




                                                                 DA01011
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 3 of 77




                                                                 DA01012
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 4 of 77




                                                                 DA01013
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 5 of 77




                                                                 DA01014
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 6 of 77




                                                                 DA01015
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 7 of 77




                                                                 DA01016
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 8 of 77




                                                                 DA01017
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 9 of 77




                                                                 DA01018
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 10 of 77




                                                                  DA01019
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 11 of 77




                                                                  DA01020
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 12 of 77




                                                                  DA01021
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 13 of 77




                                                                  DA01022
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 14 of 77




                                                                  DA01023
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 15 of 77




                                                                  DA01024
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 16 of 77




                                                                  DA01025
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 17 of 77




                                                                  DA01026
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 18 of 77




                                                                  DA01027
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 19 of 77




          EXHIBIT 36




                                                                  DA01028
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 20 of 77




                                                                  DA01029
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 21 of 77




                                                                  DA01030
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 22 of 77




                                                                  DA01031
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 23 of 77




          EXHIBIT 37




                                                                  DA01032
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 24 of 77




                                                                  DA01033
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 25 of 77




                                                                  DA01034
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 26 of 77




                                                                  DA01035
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 27 of 77




          EXHIBIT 38




                                                                  DA01036
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 28 of 77




                                                                  DA01037
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 29 of 77




                                                                  DA01038
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 30 of 77




          EXHIBIT 39




                                                                  DA01039
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 31 of 77




                                                                  DA01040
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 32 of 77




          EXHIBIT 40




                                                                  DA01041
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 33 of 77




                                                                  DA01042
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 34 of 77




          EXHIBIT 41




                                                                  DA01043
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 35 of 77




                                                                  DA01044
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 36 of 77




          EXHIBIT 42




                                                                  DA01045
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 37 of 77




                                                                  DA01046
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 38 of 77




                                                                  DA01047
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 39 of 77




                                                                  DA01048
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 40 of 77




                                                                  DA01049
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 41 of 77




          EXHIBIT 43




                                                                  DA01050
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 42 of 77




                                                                  DA01051
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 43 of 77




                                                                  DA01052
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 44 of 77




                                                                  DA01053
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 45 of 77




                                                                  DA01054
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 46 of 77




                                                                  DA01055
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 47 of 77




                                                                  DA01056
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 48 of 77




                                                                  DA01057
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 49 of 77




                                                                  DA01058
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 50 of 77




                                                                  DA01059
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 51 of 77




                                                                  DA01060
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 52 of 77




                                                                  DA01061
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 53 of 77




                                                                  DA01062
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 54 of 77




                                                                  DA01063
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 55 of 77




                                                                  DA01064
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 56 of 77




          EXHIBIT 44




                                                                  DA01065
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 57 of 77




                                                                  DA01066
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 58 of 77




                                                                  DA01067
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 59 of 77




                                                                  DA01068
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 60 of 77




                                                                  DA01069
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 61 of 77




                                                                  DA01070
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 62 of 77




                                                                  DA01071
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 63 of 77




                                                                  DA01072
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 64 of 77




                                                                  DA01073
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 65 of 77




                                                                  DA01074
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 66 of 77




                                                                  DA01075
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 67 of 77




                                                                  DA01076
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 68 of 77




                                                                  DA01077
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 69 of 77




                                                                  DA01078
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 70 of 77




                                                                  DA01079
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 71 of 77




          EXHIBIT 45




                                                                  DA01080
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 72 of 77




                                                                  DA01081
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 73 of 77




                                                                  DA01082
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 74 of 77




                                                                  DA01083
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 75 of 77




                                                                  DA01084
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 76 of 77




                                                                  DA01085
Case 19-11781-LSS   Doc 372-16   Filed 12/05/19   Page 77 of 77




                                                                  DA01086
